Title: From George Washington to Arthur St. Clair, 22 February 1784
From: Washington, George
To: St. Clair, Arthur



Dear Sir,
Mount Vernon 22d Feb. 1784

Your favor of the 29th of Jany in answer to my circular Letter of the 28th of Dec. is at hand. I am sorry to find by it, that so many Delegates from your State Society are likely to be Nonattendants at the General meeting in May. It would have an odd appearance (whatever may be the causes) for the Society of the State, in which the General meeting is held, to be unrepresented upon such an occasion; and it would give me concern I confess, to find any so; for it is my wish that the first meeting (at least) may be full.
Not only for the purpose of bare representation then, but that the abilities of the Society of Cincinnati may be convened at that time, I hope your business elsewhere may, without much inconvenience, be made to yield to this call for your attendance. With great truth & sincerity—I am Dr Sir Your most Obedt & Affecte Hble Servt

Go: Washington

